DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the recitation of “an inner diameter of 1 to 3 mm and a filler particle size of 1.0 m to 3.0 m” renders the claim indefinite because it is unclear how a particle with sizes 1-3 meter will fit into a column that has a diameter only 1-33 millimeter.  
Regarding claim 12, it is unclear whether the recitation in parenthesis is part of the claim limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonelli (IDS), in view of Pizzato et al (Toxicology Mechanisms and Methods, 2017, Vol. 27, No., pages 641-656).
Antonelli teach a method for quantitatively analyzing cortisol and cortisone in saliva comprising: a) obtaining saliva using Salivette, a saliva adsorption material (page 248, 1st col., section 2.2); b) applying the saliva sample to Oasis HLB 1 mL solid phase extraction cartridges with methanol; c) re-dissolving extracted sample in methanol and analyzing the resulting sample by liquid chromatography-mass spectrometry (LC-/MS/MS) (page 248, 1st col., section 2.3). 
However, Antonelli does not teach enzymatic hydrolysis of the saliva.
st col., 6th paragraph).  Pizzato et al. teach many drugs and metabolites circulate and get excreted in biological fluid as conjugated forms, mainly as glucuronides or sulfates, so that cleavage of these conjugated molecules is essential in toxicological analysis to guarantee better conditions for the subsequent extraction step (page 646, 2nd paragraph, lines 1-7).  Pizzato et al. teach β-glucuronidase is an appropriate enzyme that cleaves conjugated steroids and it is preferred procedure for obtaining free steroids (page 646, 2nd col., 3rd paragraph, lines 1-9).  Pizzato et al. teach the pretreatment step is critical to obtain reliable results for analysis (page 653, 2nd col., last paragraph).
It would have been obvious to an ordinary skilled in the art to modify the method of analyzing cortisol and cortisone taught by Antonelli to include the step of hydrolysis pretreatment based on the teaching from Pizzato et al. The ordinary skilled in the art would have been motivated to do so because hydrolysis can cleave conjugated steroid and is a critical step for obtaining reliable results for analysis as suggested by Pizzato et al. Since β-glucuronidase is preferred enzyme for obtaining free steroids, the ordinary skilled in the art would use this enzyme to pretreat the saliva sample prior to the extraction step.  The ordinary skilled in the art would have reasonable expectation of success because all the steps have been taught by Antonelli and Pizzato.  Therefore, the claimed invention of claim 1 and 6 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 2, the Salivette device is a cotton swab (page 248, section 2.2).
Regarding claim 3, Antonelli teach methanol solvent (page 248, section 2.3).

Regarding claim 5, Antonelli teach mixing internal standard with saliva sample (page 248, section 2.3).
Regarding claim 12, Antonelli teach the internal standard comprises d4 cortisol and d7 cortisone (page 248, section 2.1).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonelli and Pizzato et al., as applied to claims 1-5 and 12 above, and further in view of Sanchez et al (Journal of Chromatography A, 2012, Vol. 1248, pages 178-181).
The teaching from Antonelli and Pizzato has been discussed above.  However, neither references teach the ionization method of analysis by LC/MS is electrospray ionization (ESI). 
Sanchez et al. metabolic profiling of human saliva by LC/MS (see title). Sanchez et al. teach the ionization method of analysis is performed by ESI (page 179, section 2.4, 2nd paragraph).
The obviousness of a method of analyzing adrenal steroid as claimed in claim 1 has been discussed above.  Claim 7 further recites LS/MS uses ESI for ionization. It would have been obvious to an ordinary skilled in the art that ESI is routinely used in LS/MS based on the teaching from Sanchez et al. Choosing a prior art known ionization method for LS/MS for analyzing saliva metabolite would have been routine experimentation and within the capability of an ordinary skilled in the art rather than a method of innovation.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.  
Allowable Subject Matter
Claims 8, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636